47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lester PHILLIPS, Plaintiff-Appellant,v.SOUTH CAROLINA INSURANCE RESERVE FUND, a division of theBudget and Control Board;  James H. Bennett,individually and as Division Director,Defendants-Appellees.
No. 93-2641.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 3, 1995.

Lester Phillips, Appellant Pro Se.  Craig Kendall Davis, Davis & Lavender, Columbia, SC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his employment discrimination action and imposing sanctions based on his failure to obey court orders.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phillips v. South Carolina Insurance Reserve Fund, No. CA90-1698-3-19BD (D.S.C. Dec. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED